Pro se Ohio resident Edward L. Roper appeals a district court judgment that dismissed his civil rights suit for failure to state a claim, as time-barred by the applicable statute of limitations, and as barred by the Eleventh Amendment. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking, among other remedies, the return of taxes paid during his lifetime, Roper filed suit against the State of Ohio. He claimed that he was denied his “right of citizenship” because his first and middle names were omitted from his birth certificate.
The magistrate judge recommended that the district court dismiss the suit. The district court adopted the recommendations of the magistrate judge and dismissed the suit.
In his timely appeal, Roper has filed a brief from which no appellate argument can be gleaned.
We affirm the district court’s judgment for the reasons stated and adopted by that court. Rule 34(j)(2)(C), Rules of the Sixth Circuit.